Citation Nr: 1415180	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-39 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disorder to include strain and degenerative changes.  

2.  Entitlement to service connection for a left knee disorder to include strain and degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1980 to February 1981 and from April 1998 to December 1998.  The Veteran had additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) which, in pertinent part, denied right knee strain and degenerative changes and left knee strain and degenerative changes.  In December 2010, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In August 2011, the Board, in pertinent part, remanded the issues of service connection for right knee and left knee disorders to the RO for additional action.  

In March 2013, the Board, in pertinent part, denied service connection for both a right knee disorder and a left knee disorder.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In September 2013, the Court granted the Parties' Joint Motion for Partial Remand; set aside that portion of the March 2013 Board decision which denied service connection for right knee and left knee disorders; and remanded those issues to the Board for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issues on appeal as entitlement to service connection for a right knee disorder to include strain and degenerative changes and a left knee disorder to include strain and degenerative changes accordance with the Court's decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  .


REMAND

In September 2013, the Court granted the Parties' Joint Motion for Partial Remand; set aside that portion of the March 2013 Board decision which denied service connection for right knee and left knee disorders; and remanded those issues to the Board for additional action.  The Joint Motion conveys that the Veteran had testified that he had received treatment for his knees after July 2010 and VA failed to request clinical documentation of the cited treatment record for incorporation into the record.  The Board has no discretion and must remand the instant appeal for compliance with the Court's September 2013 Order granting the Parties' Joint Motion to Partial Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the Parties that forms the basis of the Joint Motion to Remand).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his right knee and left knee disabilities after July 2010, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including that provided after July 2010.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

	(CONTINUED ON NEXT PAGE)



or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

